Exhibit KY USA ENERGY, INC. (An Exploration Stage Company) FINANCIAL STATEMENTS For the periods ended October 31, 2007 and January 31, 2008 and from Inception to January 31, 2008 KY USA ENERGY, INC. (An Exploration Stage Company) January 31, 2008 Accountants’ Review Report 1 Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholder’s Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6 January 31, 2008 Unaudited October 31, 2007 ASSETS Current Assets Cash $ 36,272 $ 30,232 Total current assets 36,272 30,232 Other Assets Deferred professional fees 100,080 50,040 Unproven natural gas properties, using full cost method 1,725,228 1,719,728 Total other assets 1,825,308 1,769,768 Other property and equipment, net 5,000 - Total assets $ 1,866,580 $ 1,800,000 LIABILITIES AND STOCKHOLDER’S DEFICIT Current Liabilities Accrued liabilities $ 59,235 $ 5,699 Notes payable, due within one year 1,900,000 1,800,000 Total current liabilities 1,959,235 1,805,699 Total liabilities 1,959,235 1,805,699 Stockholder’s Deficit Common stock, ($0.01 par value; 2,000 shares authorized; 2,000 shares issued and outstanding) 20 20 Additional paid-in capital 1,980 1,980 Accumulated deficit during Exploration Stage (94,655 ) (7,699 ) Total stockholder’s deficit (92,655 ) (5,699 ) Total liabilities and stockholder’s deficit $ 1,866,580 $ 1,800,000 2 From Inception Three Months Ended October 5, 2007 January 31, 2008 thru Unaudited October 31, 2007 Cumulative Revenues $ - $ - $ - General and Administrative Expenses General and administrative 7,550 7,550 Legal and accounting 56,776 2,000 58,776 Loss from operations (64,326 ) (2,000 ) (66,326 ) Other (Expense) Interest expense (22,630 ) (5,699 ) (28,329 ) Loss before income taxes (86,956 ) (7,699 ) (94,655 ) Income taxes - - - Net loss $ (86,956 ) $ (7,699 ) $ (94,655 ) 3 Deficit Accumulated Total Additional During Stockholder’s Paid-in Exploration and Members’ Common Stock Capital Stage Deficit Balance at October 5, 2007 $ - $ - $ - $ - 2000 shares of stock issued for services on October 5, 2007 at $0.01 per share 20 1,980 - 2,000 Net loss for the period - - (7,699 ) (7,699 ) Balances at October 31, 2007 $ 20 $ 1,980 $ (7,699 ) $ (5,699 ) Net loss for the period - - (86,956 ) (86,956 ) Balances at January 31, 2008 $ 20 $ 1,980 $ (94,655 ) $ (92,655 ) 4 Three Months Ended From Inception on October 5, 2007 January 31, 2008Unaudited thruOctober 31, 2007 Cumulative Cash Flows From Operating Activities Net loss $ (86,956 ) $ (7,699 ) $ (94,655 ) Adjustments to reconcile net loss to net cash flows from operating activities: Common stock issued for services - 2,000 2,000 Increase in accrued liabilities 53,536 5,699 59,235 Net cash flows from operating activities (33,420 ) - (33,420 ) Cash Flows From Investing Activities Purchases of other property & equipment (5,000 ) (5,000 ) Purchases of natural gas leases (5,500 ) (1,719,728 ) (1,725,228 ) Retainers paid to legal counsel for assistance with potential merger and raising of capital (50,040 ) (50,040 ) (100,080 ) Net cash flows from investing activities (60,540 ) (1,769,768 ) (1,830,308 ) Cash Flows From Financing Activities Proceeds from borrowings 100,000 1,800,000 1,900,000 Net cash flows from financing activities 100,000 1,800,000 1,900,000 Net increase in cash 6,040 30,232 36,272 Cash at the Beginning of the Period 30,232 - - Cash at the End of the Period $ 36,272 $ 30,232 $ 36,272 Supplemental Disclosures of Cash Flow Information Cash paid for interest $ 13,370 $ - $ 13,370 Cash paid for income taxes $ - $ - $ - 5 KY USA ENERGY, INC. (An Exploration Stage Company) January 31, 2008 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Nature of Operations KY USA Energy, Inc. was incorporated on October 5, 2007 under the laws of the Commonwealth of Kentucky. The Company is primarily engaged in the acquisition and exploration of gas properties. The Company has been in the exploration stage since its formation and has not yet realized any revenues from its planned operations. Recent Accounting Pronouncements Issued In July 2006, the FASB issued FASB Interpretation (FIN) No. 48, “Accounting for Uncertainty in Income Taxes—An Interpretation of FASB Statement No. 109” (FIN 48).This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements.FIN 48 requires companies to determine whether it is “more likely than not” that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial statements.It also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties.FIN 48 will also require significant additional disclosures.This Interpretation will be effective for fiscal years beginning after December 15, 2006 for publicly traded companies and will be effective for fiscal years beginning after December 15, 2007 for non-public entities.The Company will evaluate the potential impact of this Interpretation on our financial position and results of operations. In September 2006, the FASB issued SFAS 157, Fair Value Measurements. The standard provides guidance for using fair value to measure assets and liabilities. It defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and expands disclosures about fair value measurement Under the standard, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts. It clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability. In support of this principle, the standard establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy. Statement 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company continues to evaluate the impact the adoption of this statement could have on its financial condition, results of operations and cash flows. In February 2007, the FASB issued SFAS No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities — as amended (“SFAS 159”). SFAS 159 permits entities to elect to report eligible financial instruments at fair value subject to conditions stated in the pronouncement including adoption of SFAS 157 discussed above. The purpose of SFAS 159 is to improve financial reporting by mitigating volatility in earnings related to current reporting requirements. The Company is considering the applicability of SFAS 159 and will determine if adoption is appropriate. The effective date for SFAS 159 is for fiscal years beginning after November 15, 2007. 6 KY USA ENERGY, INC. (An Exploration Stage Company) January 31, 2008 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In December 2007, the FASB issued SFAS No.141(R), Business Combinations ("SFAS141(R)"), which improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects.
